department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-445-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject basis loss disallowance and worthlessness issues this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p s ss sf sff x y b date b date c date d date e date f date h date i date j date k date l date m date n date p date q date r date s date u date v x amount y amount z amount xx amount yy amount of stock and options zz amount years a and b year c year d year e year f year g b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l amount m amount n amount p amount q amount r amount s amount t amount u v amount w amount x amount y amount z amount b c amount d amount e amount f amount g amount h amount i amount issue what is the proper treatment of the tax benefits derived by p during tax years d and g from s's net operating losses -- namely should p adjust its basis in its stock in s to account for the tax benefits the p group derived from s’s losses conclusion ultimately the tax benefits p derived from the absorption of s’s losses has no impact on p’s basis in its s stock issue whether under sec_1_1502-13 s reports income in year g at the time of the worthlessness of s’s debt owed to p and if so in what amount conclusion under sec_1_1502-13 s reports income in year g at the time of the worthlessness of s’s debt owed to p in the amount of the balance of the debt s owed to p computed by treating no portion of this debt as partially worthless in year d issue whether the loss that s recognized on its transfer of its b stock ownership of sff to p as a partial payment of its debt owed to p is restored to income upon the insolvency of s conclusion the loss that s recognized on its transfer of its b stock ownership of sff to p as a partial payment of its debt owed to p is not restored to income upon the insolvency of s issue what is the proper treatment of cash stock_options and restricted_stock transferred by p to employees of s and how do these transactions affect p’s basis in s’s stock conclusion the proper treatment of cash stock_options and restricted_stock transferred by p to employees of s is discussed in greater detail below overall the amounts are not treated as part of p’s purchase_price for the s stock however p does increase its basis in its stock in s by p’s deemed capital_contribution of cash to s to pay s’s employees for vested options issue how should the loss disallowance for tax years d and g be computed under sec_1 conclusion we have a limited knowledge of the facts necessary in this case to make the sec_1 computations for years d and g however we have a few comments on this computation issue how is the loss disallowance computed at the time of the worthlessness of the s stock during year g conclusion p would compute the loss disallowance under sec_1 immediately after the time of the worthlessness of the s stock on a per share basis facts p the parent of a consolidated_group acquired all of the stock of s on date b in a taxable transaction paying x amount of cash y amount of expenses and z amount of stock and options p filed form_8023 corporate qualified_stock_purchase election and on the protective carryover election statement indicated that it had paid xx amount of cash of yy amount of stock and options and zz amount of expenses p and s were both engaged in the business of b prior to the acquisition of s certain s employees held incentive stock_options isos to acquire s stock nonqualified_stock_options nqsos to purchase s stock and restricted s stock in connection with s’s acquisition all vested options to acquire s stock including vested isos and nqsos were surrendered for cash all nonvested s options including nonvested isos and nqsos were exchanged for nonvested p options these substituted options were intended to be incentive stock_options under sec_422 of the code for p stock substituted isos if issued in substitution for incentive stock_options for s stock or nonvested nonqualified_stock_options for p stock substituted nqsos if issued in substitution for nonvested nonqualified_stock_options for s stock copies of s’s iso and nqso plans and p’s iso and nqso plans were not submitted individuals who held restricted s stock surrendered that stock to s prior to the merger when the merger became effective p issued an equivalent amount of restricted p stock replacement restricted_stock to those individuals an agreement regarding this surrender and substitution submitted by the revenue_agent indicates that there was a vesting schedule and a right_of_first_refusal connected with the replacement restricted_stock but does not indicate that the stock would be forfeited if employment terminated copies of s’s restricted_stock_plan and p’s restricted_stock_plan were not submitted with the incoming request s in the p group generated taxable_income in years a and b since year c however s consistently generated separate company net operating losses until year d the tax benefits derived from s’s net operating losses were used to reduce the intercompany loan account between p and s as of year d however p ceased accounting for the tax benefits and ceased reducing the amount of the intercompany debt following p’s acquisition of s s owed substantial accounts_payable amounts to unrelated third parties s owed b amount of payables at the end of year a and approximately c amount of payables at the end of year b s also owed unrelated parties other short-term liabilities of approximately d amount at the end of year a and e amount at the end of year b in order to pay these unrelated third parties s entered into various loan agreements with p and ss a finance subsidiary of p in year c s obtained an advance of f amount from p and used it to reduce the third party accounts_payable on date c ss granted s a unsecured line of credit of h amount at that time s drew i amount and used it to repay a portion of p's prior advances later on date d s drew another g amount as of date e s's balance_sheet showed current_assets of approximately j amount and current liabilities of k amount the amount due p had been paid down to l amount due to s's deteriorating financial condition p charged off and deducted m amount of the debt owed to it by s on its year d tax_return p also issued a new set of loan documents for the balance of the loan when it came due s made various payments throughout years e and f to p and ss the credit line with s was renewed for h amount on date f due_date g the amount outstanding at the time of the renewal was n amount on date h ss loaned s another p amount and on date i ss loaned s an additional q amount on date j ss loaned s_r amount increasing the balance due to s amount on date k s entered into a new revolving loan agreement with p whereby the maximum line of credit was increased to t amount also on that date the loan from ss to s was taken over by p and ss filed a plan of complete_liquidation on date l p extended its revolving loan agreement with s to date m under terms similar to the date k agreement on date n p sold u of its stock in s to x a person not related to p or s for v amount thereafter p filed a form_1139 for year d claiming a consolidated capital_loss of w amount in addition s claimed a loss of x amount on the disposition of its sf stock to x the losses on these two stock sales were absorbed by p via carryback in year f and a refund was issued in accordance with the form_1139 on date q p announced it had signed a letter of intent with an unrelated third party y whereby y was to purchase all of the operating_assets of s following p's announcement of its intent to sell s s transferred b amount of stock ownership in sff to p as a partial payment of c amount of its debt owed to p prior to the transfer p owned the remaining interest in sff not owned by s consequently after the transfer p was the owner of sff on date q p announced the sale had been finalized thereafter on date s p repurchased for d amount from x the stock in sf that it had previously sold to x on date p s adopted a plan_of_liquidation and on date q s sold the bulk of its assets to y for approximately z amount a portion of the sale proceeds were used to pay off third party liabilities following the sale of the operating_assets of s to y the revolving loan agreement between p and s was amended the amendment reflected the terms of the sale whereby s had sold substantially_all of its operating_assets and was ceasing continuation of its prior business operation in the agreement it was clearly stated that the borrower s was insolvent the amount owed to p as of that date was a total of e amount the revolving loan note was ratified and confirmed and remained in full force and effect net sale proceeds of f amount were transferred on date u to p in partial payment of s's debt to p to date no additional_amounts have been transferred in year g p took a deduction for g amount of worthless_debt p also took a deduction for h amount of worthless_stock as adjusted by the loss_disallowance_rules under sec_1 issue what is the proper treatment of the tax benefits derived by p during tax years d and g from s's net operating losses -- namely should p adjust its basis in its stock in s to account for the tax benefits that the p group derived from s’s losses in the instant case p did not accrue or pay any_tax allocation amounts to s in years d and g for p’s use of s’s losses p asserts that the group did not have a tax_sharing_agreement and p had no obligation to pay tax allocation amounts to s however irrespective of whether p had an obligation to pay amounts to s under any_tax sharing_agreement sec_1_1502-32 requires consolidated_group members to adjust stock basis in other group members to reflect amounts attributable to federal tax expenses sec_1_1502-32 specifically requires members to take into account taxes by applying the principles of sec_1552 the percentage_method under sec_1_1502-33 and assuming a allocation of any decreased tax_liability the right to receive a payment is treated as a positive adjustment under sec_1_1502-32 and the obligation to make a payment is treated as a negative adjustment under sec_1 b iii if the obligation is not paid the amount not paid is generally treated as a distribution contribution or both depending on the relationship between the members since p absorbed s’s losses sec_1_1502-32 provides that s is treated for stock basis purposes as having a right to receive a tax allocation payment from p and s’s right to receive this payment effectively increases p’s basis in its s stock by this tax allocation amount see sec_1 b iv d sec_1_1502-33 ex however this increase to p’s basis in its stock in s is effectively offset by a corresponding decrease to p’s basis in its stock in s by the amount of the distribution that sec_1 b iv d also treats s as having made to p since p did not pay this tax allocation amount to s since these increases and decreases to p’s basis in its s stock for years d and g offset each other p’s failure to adjust its stock basis in s for the tax benefits it derived from s’s losses ultimately has no impact on p’s basis in its s stock for years d and g issue whether under sec_1_1502-13 s reports income in year g on s’s debt owed to p and if so in what amount in general the new regulations under sec_1_1502-13 for intercompany_transactions are generally effective for transactions occurring in tax years beginning on or after date as discussed below we believe sec_1_1502-13 applies to the worthless of s’s intercompany debt owed to p since the debt became worthless in year g further we believe the entire balance of this debt determined by treating no portion of this debt as having become worthless in year d became worthless in year g under sec_1_1502-13 s realizes discharge_of_indebtedness income on the worthlessness of the intercompany debt which the regulations deem satisfied for zero and then reissued for zero and this cod income is not excluded from income under sec_108 see sec_1_1502-13 thus in year g p claims a bad_debt deduction but s has an offsetting amount of corresponding income both of which ie p’s deduction and s’s income are ordinary see sec_1_1502-13 ex worthlessness in year g sec_166 provides that a deduction may be taken for any debt that becomes completely worthless within the taxable_year sec_166 allows a taxpayer to deduct a partially worthless_debt as long as the debt has been charged off the deduction does not exceed the portion of the debt charged off and the district_director agrees that the debt is partially worthless sec_166 sec_1_166-3 sec_166 allows deductions for worthless business and nonbusiness debts sec_166 sec_1_166-5 a business_bad_debt is one which is created acquired or incurred in the course of a taxpayer’s trade_or_business sec_1_166-5 a business_bad_debt deduction may be taken if the debt is partially or completely worthless sec_166 d sec_1_166-5 whether a debt has become partially worthless within the taxable_year is a question of fact which is determined by examining all pertinent evidence including the objective circumstances surrounding the debt such as the value of the collateral and the financial condition of the debtor sec_1_166-2 97_tc_579 14_tc_1282 acq 1950_2_cb_2 baldwin v commissioner tcmemo_1993_433 66_tcm_769 the taxpayer has the burden of proving whether the debt is partially or totally worthlessness and must show that either the entire debt or a portion of the debt lacked both liquidating and potential value at the close of the taxable_year 478_f2d_1160 8th cir 53_tc_491 aff’d 467_f2d_47 9th cir a deduction is appropriate where the surrounding circumstances indicate that a debt is worthless and uncollectible and that legal action to enforce payment would in all probability not result in the satisfaction of execution on a judgment sec_1_166-2 to satisfy this burden a taxpayer may present evidence that an identifiable_event has occurred which negates any possibility of potential future recovery_of the debt riss f 2d pincite dustin t c pincite minneapolis st paul s ste m r r v u s ct_cl 25_tc_311 aff’d 236_f2d_959 3rd cir dallmeyer t c pincite identifiable events include a debtor’s bankruptcy insolvency sale of assets disappearance death refusal to pay or abandonment of business 871_f2d_64 7th cir dustin t c pincite courts have denied a bad_debt deduction where there is evidence that the debtor made payments toward the principal or interest during the year at issue cole f 2d pincite appalachian trail co v commissioner tcmemo_1973_119 32_tcm_520 clemens v commissioner tcmemo_1969_235 28_tcm_1225 aff’d 453_f2d_869 9th cir similarly a creditor’s continuation of loans or the advancement of additional monies to debtor are factors which may negate a finding of worthlessness see eg riss f 2d pincite simon v commissioner tcmemo_1978_485 tcmemo_1849_67 before a partial worthlessness deduction may be taken a taxpayer must charge off the amount of debt which is partially worthless sec_166 sec_1_166-3 see generally bender v commissioner tcmemo_1967_26 26_tcm_144 a taxpayer may take a deduction subsequent to the year that it has charged off the amount or at such time as the debt becomes totally worthless findley t c pincite 9_tc_976 acq 1948_1_cb_2 in the present case the debts are business_debts as p is a corporation which made the loans in the course of its business and thus it may be considered for a partial worthlessness deduction the field has presented several facts in its memorandum to support the argument that the debt which s owed to p was not partially worthless in year d first the loan between s and p was renewed at the end of the year d tax_year second the debt was not written off by p in year d third s paid accrued interest on the debt in year d fourth p did not charge off the debt from its books during the year d tax_year these facts taken together demonstrate that p was not entitled to take a deduction for the partially worthless_debt of s in year d s’s ability to pay interest on the debt negates a finding of partial or total worthlessness in year d moreover p’s actions in year d indicate that it did not believe the debt owed by s was worthless p did not charge off the portion of the debt for which it took a deduction which evidences its intent not to abandon the amount owed to it as an asset from its books there is no indication in your memorandum that p charged off the relevant portion of the debt in any prior tax_year moreover p’s renewal of the loan in year d indicates that it possessed confidence in s’s ability to pay its debt the field has indicated that it believes p was entitled to take a worthless_debt deduction in year g five facts which support this contention are s’s consistent net operating losses sustained since year c declaration of insolvency its entry into a liquidation plan the sale of its operating_assets and cessation of its business all of which occurred in year g a corporation’s insolvency liquidation as well as the termination of its business and the sale of its operating_assets have been considered by many courts to be identifiable events in determining the worthlessness issue although they are not dispositive factors see cole f 2d pincite dustin t c pincite in baldwin v commissioner the court found the petitioner’s debt to be worthless where the debtor_corporation was insolvent pledged its corporate assets to pay its liabilities and generated overall losses baldwin v commissioner tcmemo_1993_433 66_tcm_769 although s continued to pay interest on the debt until date v assuming that other factors did not exist in year g which would have created potential value the above events all of which occurred during year g collectively suffice to establish worthlessness by the close of that year and thus entitle p to a deduction cancellation of indebtedness sec_61 provides that to the extent a taxpayer has been relieved of an indebtedness the taxpayer has recognized income commonly known as cancellation_of_indebtedness_income hereinafter cod income sec_108 sets forth an exception to the cod income rules for debtors who are insolvent insolvency is defined as the excess of liabilities over the fair_market_value of assets immediately prior to the time of the discharge_of_indebtedness sec_108 if a taxpayer is insolvent at the time his or her indebtedness is discharged then the taxpayer may exclude the cod income from his or her tax_return to the extent that the taxpayer is insolvent sec_108 sec_1_1502-13 provides that any gain_or_loss resulting from an intercompany obligation is not excluded from income under sec_108 sec_1_1502-13 provides that an intercompany obligation is defined as any obligation existing between group members during the period of time that both creditor and debtor are members of the group the effect of this provision is to promote the matching principle by permitting an ordinary_loss to be taken by the creditor member and ordinary_income to be declared by the debtor member as discussed above if p was entitled to take a worthless_debt deduction in year g then s had an offsetting amount of corresponding income that s was required to include in income in year g see sec_1_1502-13 sec_1 g ex we believe the worthlessness of the intercompany debt is a transaction to which sec_1_1502-13 applies sec_1_1502-13 which describes the timing of intercompany_transactions states that each payment which the debtor company makes on a loan constitutes a separate transaction the point in time at which the intercompany debt became worthless may be classified as a separate transaction since the worthlessness of the debt occurred in year g sec_1_1502-13 applies to the worthlessness of this debt additionally as already discussed we believe the entire balance of the intercompany debt that s owed to p determined by treating no amount as partially worthless in year d was the amount of intercompany debt that became worthless in year g the field has indicated the following identifiable events that occurred with respect to s over a period of months during year g a declaration of insolvency in an amendment to the revolving loan agreement entry into a liquidation plan the sale of its operating_assets and cessation of its business as stated above these events all of which occurred subsequent to the effective date of the regulations establish the worthlessness of the intercompany debt accordingly reg sec_1 g ii b would apply to create an ordinary deduction for the full amount of the debt for p and ordinary_income in that same amount for s and s’s tax_attributes would not be reduced t d 1995_2_cb_153 issue on date r s transferred its b stock ownership of sff to p as a partial payment of its debt to p s recognized a loss on this transaction but p relying on sec_267 and sec_1_1502-13 maintains that the loss recognized on this transaction remains deferred until the sff property leaves the group you ask whether s’s deferred loss is restored to income upon the insolvency of s sec_267 provides for deferral of a loss from the sale_or_exchange between members of a consolidated_group for transactions occurring in tax years beginning on or after date sec_1_267_f_-1 provides the rules under which the loss is deferred sec_1_267_f_-1 provides that the loss is deferred until it is taken into account under the timing principles of the matching and acceleration rules of sec_1_1502-13 and d with appropriate adjustments as already indicated you ask whether s’s insolvency resulted in s’s taking into account under sec_267 and sec_1_267_f_-1 the loss that s had recognized but deferred on the transfer of the sff stock to p under the matching and acceleration rules of sec_1_1502-13 and d s’s deferred loss is not taken into account upon s’s insolvency at that time s is still a member of the group s’s deferred loss continues to be deferred and as a result p’s basis in its s stock is not reduced by the amount of that loss issue what is the proper treatment of cash stock_options and restricted_stock transferred by p to employees of s in exchange for s stock and options and how does these transactions affect p’s basis in s’s stock overall we believe the cash stock and options that p transferred to s’s employees are not treated as part of p’s purchase_price for the s stock however we believe p’s basis in its stock in s is increased by the amount of cash that p is deemed to have contributed to s to pay s’s employees for the vested options cash payments for vested options p’s cash payments to s employees for their vested s options which included isos and nqsos were for certain vested isos and nqsos although sec_421 of the code generally governs the treatment of isos the cancellation of such stock_options prior to their exercise disqualifies these options therefore assuming the vested isos and nqsos to acquire s stock did not have a readily_ascertainable_fair_market_value at the time they were granted sec_1_83-7 of the regulations governs their disposition under those rules sec_83 of the code applies to the payment received by the employees to cancel the vested isos and nqsos upon receipt of the payment the employees were required to include the amount received less any amount_paid for the isos and nqsos in income consistent with sec_1_83-6 of the regulations and revrul_80_76 the payment by p is treated as a contribution_to_capital of s and an immediate transfer by s to its employees and s as service_recipient is entitled to the h deduction to the extent the amount satisfies sec_162 and sec_212 although p’s payment is a capital_expenditure the payment discharged a compensation liability that existed prior to the acquisition of s see revrul_73_146 thus s is entitled to deduct the amounts paid_by p to purchase the vested s options from s employees because the payments were fully vested s is entitled to the deduction in accordance with its method_of_accounting consequently at or about the time of the p’s acquisition of the s stock p’s deemed contribution of the cash to the capital of s increased p’s basis in its stock in s by the amount of the cash see sec_358 additionally s’s deduction of the amounts resulted in decreasing p’s basis in its stock in s by the amount of this deduction see sec_1_1502-32 substituted isos turning to the substituted isos if the requirements of sec_424 are met the issuance of the substituted isos by p to s’s employees will not be treated as a new grant under sec_422 of the code this is true however only if the excess aggregate value of the outstanding option after the substitution is the same as the excess aggregate value of the outstanding option before the substitution and the new option does not give any employee additional benefits that they did not have before the substitution assuming these requirements are met the employees do not have income when the options are substituted assuming the original isos and substituted isos qualify under sec_422 of the code neither p nor s is entitled to a deduction on the grant or exercise of the substituted isos for p stock and there is no deemed contribution_to_capital by p when it issues its stock to s’s employees consequently at or about the time of the acquisition the substituted isos have no impact on p’s basis in its stock in s substituted nqsos turning to the substituted nqsos assuming neither the original options nor substituted nqsos have a readily ascertainable value there is no taxable_event when the substitution occurred the s employees do not realize income gain_or_loss and s is not entitled to a deduction under sec_83 of the code further p has not made a contribution_to_capital of s by granting the substituted nqsos to s’s employees thus at or about the time of the acquisition the substitution of the nqsos have no impact on p’s basis in its s stock replacement restricted_stock concerning the replacement restricted_stock the exchange of the restricted s stock for the restricted p stock is disregarded for purposes of sec_83 of the code thus at or about the time of the acquisition the substitution of the nqsos have no impact on p’s basis in its s stock issue how should the loss disallowance for year d and year g be computed under sec_1 sec_1 generally provides that no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary for these purposes a disposition of stock of a subsidiary is any event in which gain_or_loss is recognized in whole or in part this loss_disallowance_rule prevents the elimination of corporate level gain on the disposition or consumption of built-in_gain assets of an acquired subsidiary that might otherwise occur it also prevents the duplication of losses which may otherwise occur when a subsidiary's stock is sold before a loss carryover or unrealized_loss of the subsidiary is reflected as a negative adjustment to the basis of its stock under sec_1 c the amount of basis_reduction on a deconsolidation of a share of stock or the amount of loss disallowed as a deduction on the disposition of a share of stock is limited to the sum of the following three factors with respect to the share the share's allocable part of income or gain as determined under the rules at sec_1 c iii net of directly related expenses from extraordinary gain dispositions of any member of the consolidated_group the amount of the positive adjustment if any with respect to the share under the investment_adjustment rules for each consolidated_return_year but only to the extent the amount exceeds the amount described in above for that year and the amount of the duplicated_loss defined in sec_1 c with respect to the share in the instant case we have a limited knowledge of the facts necessary to make the sec_1 computations for year d and year g however we have a few comments on this computation because s had cod income in year g see issue s had extraordinary gain in year g of an amount equal to the amount of this cod income and this extraordinary gain increased the amount of p’s disallowed loss by an equivalent amount under the sec_1 computation however this cod income also increased the amount of p’s basis in its stock to which the loss_disallowance_rules applied by the same equivalent amount overall therefore s’s inclusion of the cod income generated additional income to s that s should have reported however it did not also generate a net_adjustment to the amount of p’s allowed worthless_stock deduction since s’s inclusion of the cod income in income increased p’s basis -- and thus its worthless_stock deduction -- by the same amount by which p’s loss disallowance increased at the time of the worthless of its s stock initially we also expressed a concern that p might have a duplicated_loss that should have been disallowed under the sec_1 computation however after talking with the revenue_agent in this case our concerns over whether p had a duplicated_loss have been allayed the revenue_agent indicated that at the time p purchased s i amount of the purchase_price that p paid for the s stock was attributable to goodwill rather than hard assets of s issue how is the loss disallowance computed at the time of the worthlessness of the s stock during year g during year d p had loss disallowance attributable to the sale of u of its stock in s also during year g p had loss disallowance on the worthless of its stock in s and this worthlessness occurred after p had repurchased the u of s stock that it had sold in year d the loss disallowance under sec_1 upon the worthlessness of the s stock in year g is computed in the same manner as loss disallowance under other circumstances on a per share basis as indicated in issue sec_1 c provides that the loss disallowance amounts are computed on a per share basis based on our knowledge of the facts of this case we believe the approach you used in computing the sec_1 loss disallowance amounts in the instant case approximates the loss disallowance amounts that would have resulted from an actual computation of the loss disallowance on a per share basis the approach you used was as follows you computed what p’s loss disallowance would have been at the time of the year d sale if rather than u of the shares had been sold at that time but you then determined that p’s actual loss disallowance at that time was only u of that amount computed on of the stock next at the time of the worthlessness of p’s s stock in year g you computed what the loss disallowance would have been on of the shares but you then determined that p’s actual loss disallowance at that time was only that loss disallowance amount computed on of the s stock less the amount of loss disallowed in year d on the s stock please note however that the loss disallowance computations for year g need to be modified to include the cod income discussed in issue case development and litigation hazards for our office to fully understand the payments for vested options the substituted nonvested options and the substituted restricted_stock we need the original plans of s and p additionally concerning the substituted nqsos we note that when s’s employees exercise the substituted nqsos p will transfer its stock to the employees assuming the p stock is not subject_to a substantial_risk_of_forfeiture and consistent with sec_1_83-6 of the regulations and revrul_80_76 p will be required to treat the transfer of its stock to s employees as a contribution to the capital of s and s will be entitled to claim a deduction under sec_83 of the code provided the deduction meets the requirements of sec_162 and sec_212 we have insufficient facts to determine if and to what extent s’s employees ended up exercising any substituted nqsos consequently we have not addressed any impact of any exercise of substituted nqsos on p’s basis in its s stock concerning the replacement restricted_stock we note that when the replacement restricted_stock becomes vested s employees must include the value of the stock less any amount_paid for the stock in income and consistent with sec_1 d of the regulations and revrul_80_76 p will be required to treat the transfer of stock to s employees as a contribution to the capital of s because s is the service_recipient s is entitled to the sec_83 deduction in the taxable_year in which or with which ends the taxable_year of the s employees in which the amounts are included in their gross_income we have insufficient facts concerning if and to what extent any vesting of the replacement restricted_stock actually occurred consequently we have not addressed any impact of any vesting of the replacement restricted_stock on p’s basis in its s stock accordingly as indicated in the base of this memorandum we believe the cash stock and options that p transferred to s’s employees are not treated as part of p’s purchase_price for the s stock however at or about the time of the acquisition p’s basis in its stock in s does increase by the amount of cash that p is deemed to have contributed to s to pay s’s employees for the vested options additionally as just discussed we have not addressed any impact on p’s basis in its s stock as a result of any exercise of the nqsos or any vesting of the replacement restricted_stock please note that you should check some of your computations including the sec_1 computation because some numbers failed to tie or add down or across lastly concerning a potential cc intl issue we understand that neither the field nor the taxpayer has raised the issue of the source of the losses generated by s’s sale of foreign_corporation stock for purposes of computing p’s consolidated foreign_tax_credit_limitation under sec_1_861-8 any loss derived from the disposition of stock in a foreign_corporation is allocable to foreign_source_income see also 986_f2d_60 4th cir however taxpayers may cite international multifoods corp v commissioner t c no and prop sec_1_865-2 as authority for sourcing stock losses according to the seller’s residence we presume that the taxpayer has taken the position that s’s stock losses are allocable to u s source income if you have any further questions please call field service deborah a butler assistant chief_counsel by steven j hankin acting branch chief corporate branch field service division
